Citation Nr: 1746369	
Decision Date: 10/18/17    Archive Date: 10/31/17

DOCKET NO.  13-36 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for status-post total left knee replacement.  

2.  Entitlement to an increased rating in excess of 10 percent for degenerative arthritis of the right knee.   

3.  Entitlement to an increased rating in excess of 10 percent for sacroiliac joint inflammation of the right hip.

4.  Entitlement to an increased rating in excess of 10 percent for sacroiliac joint inflammation of the left hip.

5.  Entitlement to an extension of a temporary total rating based on surgical or other treatment necessitating convalescence following lumbar spine surgery beyond October 31, 2009.

6.  Entitlement to an increased rating in excess of 20 percent for degenerative arthritis of the lumbar spine beginning November 1, 2009.
7.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


ATTORNEY FOR THE BOARD

R. Casadei, Counsel 


INTRODUCTION

The Veteran served on active duty from June 1965 to July 1986.

This matter came to the Board of Veterans' Appeals (Board) on appeal from an August 2009, February 2011, and August 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  Jurisdiction resides with the Jackson, Mississippi RO.  

On his December 2013 and March 2016 substantive appeals (VA Form 9s), the Veteran indicated that he wanted a hearing before the Board.  In an April 2017 written statement submitted by his representative, the Veteran withdrew his request for a hearing.  Therefore, the requests for a hearing have been withdrawn.

The issues of (1) entitlement to an extension of a temporary total rating based on surgical or other treatment necessitating convalescence following lumbar spine surgery beyond October 31, 2009; (2) entitlement to an increased rating in excess of 20 percent for degenerative arthritis of the lumbar spine beginning November 1, 2009; and (3) entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).
FINDINGS OF FACT

1.  The Veteran's left knee disability, post-knee replacement, is manifested by intermediate degrees of residual weakness, pain, and limitation of extension to, at worst, 5 degrees.

2.  For the entire rating period of this appeal, the Veteran's right knee arthritis disability has been manifested, at worst, by flexion to 110 degrees with pain starting at 110 degrees and extension to zero degrees with no pain; range of motion not limited by repetitive use.

3.  For the entire rating period on appeal, all ligamentous testing in the right knee has been consistently normal. 

4.  The Veteran's reports of "giving way" and "buckling" of the right knee are different symptoms than lateral instability and more closely resembles weakness in the knee than lateral instability.

5.  The Veteran's right knee meniscectomy has not been manifested by residual symptoms from the surgery.

6.  The Veteran's right and left hip disabilities have not manifested flexion of the thigh limited to 45 degrees or less, ankylosis, or adduction such that the Veteran is unable to cross his legs.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent rating for arthritis of the left knee disability, status-post total knee replacement, have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.71a, Diagnostic Code 5055 (2016).

2.  The criteria for a disability rating in excess of 10 percent for right knee degenerative arthritis disability have not been met.  38 U.S.C.A. §§ 1155, 7104 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5260 (2016).

3.  The criteria for a rating in excess of 10 percent for sacroiliac joint inflammation of the right hip have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 
38 C.F.R. §§ 3.159, 4.1, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes, 5251, 5252, 5253 (2016).

4.  The criteria for a rating in excess of 10 percent for sacroiliac joint inflammation of the left hip have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 
38 C.F.R. §§ 3.159, 4.1, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes, 5251, 5252, 5253 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In this case, neither the Veteran nor his agent has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Disability Ratings-Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4. 
38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2016). 

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. 
§ 5107 (b); 38 C.F.R. §§ 4.3, 4.7. 

The Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999).  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held that, for disabilities evaluated on the basis of limitation of motion, VA was required to apply the provisions of 38 C.F.R. §§ 4.40, and 4.45, pertaining to functional impairment.  The Court instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, or incoordination.  Such inquiry was not to be limited to muscles or nerves.  These determinations were, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, or incoordination. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. It is essential that the examination on which ratings are based adequately portrays the anatomical damage, and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Rating Analysis for Left Knee Disability

By way of procedural background, the Veteran underwent a total left knee replacement on January 23, 2007.  He underwent a patellar revision on November 9, 2007.  On February 26, 2008, the Veteran underwent an insert exchange because of ligamentous laxity.  He was in receipt of a 100 percent rating for these various knee procedures from January 23, 2007 to May 31, 2008.  Beginning June 1, 2008, the Veteran is in receipt of a 30 percent rating under Diagnostic Code 5055.  

The Veteran contends that a higher rating in excess of 30 percent is warranted for the rating period beginning June 1, 2009. 

Under Diagnostic Code 5055, the prosthetic replacement of a knee joint is to be rated 100 percent disabling for 1 year following the implantation of the prosthesis. 38 C.F.R. § 4.71a.  Following the 100 percent rating for one year, a 60 percent rating is warranted if there are chronic residuals consisting of severe painful motion or weakness in the affected extremity.  With intermediate degrees of residual weakness, pain or limitation of motion, the disability is to be rated by analogy to Diagnostic Codes 5256 (ankylosis of the knee), 5261 (limitation of extension) or 5262 (impairment of the tibia and fibula).  38 C.F.R. § 4.71a, Diagnostic Code 5055.

In this case, the RO properly assigned a temporary schedular 100 percent rating for a period of one year following the Veteran's left knee replacement, and a 30 percent rating, effective June 1, 2008.

The evidence includes a September 2008 private physical therapy note where it was indicated that the Veteran had recently undergone a left total knee replacement and was returning for physical therapy.  At that time, the Veteran reported pain when walking, and some popping.  Range of motion testing showed flexion of the left knee limited to 112 degrees and extension was to -12 degrees.  

The Veteran was afforded a VA examination in April 2008.  During the evaluation, the Veteran reported weakness, stiffness, swelling, heat, giving way, lack of endurance locking, and fatigability.  Upon range of motion testing on the left, flexion was limited to 105 degrees and extension was to 5 degrees.  Joint function was additionally limited following repetitive use testing by pain, but limited joint function by 0 degrees.  Stability testing was within normal limits.  

The evidence also includes a May 2010 VA examination.  Regarding the left knee, the Veteran reported that he could not stand or walk for more than 10 minutes.  Range of motion testing on the left knee was limited to 90 degrees in flexion and 0 degrees in extension.  Stability tests were normal and the Veteran did not have any additional limitation of motion in the left knee after repetitive-use testing.  

During a May 2013 VA knee examination, the Veteran reported constant pain while walking.  He also stated that his knee occasionally locked.  Flare-ups were noted to occur with prolonged standing or walking for more than 5 minutes.  Range of motion testing of the left knee showed flexion limited to 135 degrees and extension to 5 degrees.  There was no evidence of pain on weight bearing.  Repetitive-use testing did not additionally limit function or range of motion.  There was no ankylosis, recurrent subluxation, or instability of the left knee.  The examiner also noted that the Veteran's left knee total joint replacement did not result in any residuals.  His left knee scar was not painful or unstable, and did not total area equal to or greater than 39 square cm (6 square inches).

During a November 2016 VA knee examination, the Veteran reported that his left knee surgery made significant improvements with decreased pain.  The Veteran denied flare-ups.  Range of motion testing of the left knee showed flexion limited to 135 degrees and extension to 0 degrees.  There was no evidence of pain on weight-bearing.  Repetitive-use testing did not additionally limit function or range of motion.  There was no ankylosis, recurrent subluxation, or instability of the left knee.  The examiner also noted that the Veteran's left knee total joint replacement did not result in any residuals.  Also, his left knee scar was not painful, unstable, and did not total area equal to or greater than 39 square cm (6 square inches).

Post-service private treatment records do not show, and the Veteran has not asserted, that there has been worsening of the left knee symptoms since the last VA examination.  The Veteran has continued to complain of knee pain, but this was adequately considered in the November 2016 VA examination.  As such, the Board finds that further examination is not warranted.

Upon review of all evidence of record, the Board finds that the evidence weighs against the assignment of a rating in excess of 30 percent for the Veteran's left knee disability under Diagnostic Code 5055.  As noted above, the Veteran's left knee extension was limited to, at worst, -12 degrees.  Additionally, the Veteran was not objectively found to have subluxation of the knee, effusion, pain, or locking.  At no time has the Veteran's left knee flexion been shown to be any less than 90 degrees.  There have been indications of pain during motion; however, there are no clinical findings or further limitation of motion due to pain or weakness.  There has been no finding, at any time, of any limitation of extension, including due to pain or following repetitive motion, which would warrant a rating in excess of 30 percent under Diagnostic Code 5261.  Further, there has been no indication of any ankylosis of the left knee at any time and no indication of any malunion or nonunion of the tibia and fibula.  

As such, rating by analogy to Diagnostic Codes 5256, 5261, or 5262 would not result in a higher rating than his currently assigned 30 percent rating.  Additionally, muscle strength in the left knee was considered normal (5/5) during both the May 2015 and November 2016 VA examinations.  In fact, the November 2016 VA examiner specifically noted that there was no reduction in muscle strength in the left knee.  For the reasons discussed above, the Board finds that the evidence does not reflect chronic residuals consisting of severe painful motion or weakness. 

Accordingly, the Board finds that a rating in excess of 30 percent is not warranted for the left knee disability.  In deciding this claim, the Board considered the Veteran's lay statements.  The Veteran is competent to report his own observations with regard to the observable symptoms of his left knee disability.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  However, to the extent he believes that his pain, weakness, or instability are more severe than shown in the examinations, his statements must be weighed against the other evidence of record. Here, the Board finds the specific examination findings of trained health care professionals to be of greater probative weight than the Veteran's more general lay assertions. 

In addition, the Board considered whether a higher rating is warranted under the regulations relating to additional functional loss due to pain, weakness, fatigability, incoordination, and other factors under DeLuca, 8 Vet. App. at 204-07; 38 C.F.R. §§ 4.40, 4.45.  As stated above, the rating criteria for total knee replacements specifically contemplate pain.  Further, although the April 2008 examiner found that joint function was additionally limited by pain following repetitive-use testing, the limitation was noted to be 0 degrees; thus no additional loss was demonstrated.  Most recently, the November 2016 examiner noted that pain, weakness, fatigability or incoordination did not significantly limit the Veteran's functional ability with repeated use over a period of time.  Thus, without clinical medical evidence indicating additional functional limitation, the Board is unable to find that the Veteran's pain is so disabling as to actually or effectively limit flexion or extension of the left knee to such an extent as to warrant assignment of a higher rating.  Again, pain is already contemplated in the current 30 percent rating.  For these reasons, a rating in excess of 30 percent for arthritis of the left knee disability, status-post total knee replacement, is not warranted. 

Rating Analysis for Right Knee

The Veteran is also in receipt of a 10 percent rating for service-connected right knee degenerative arthritis properly rated under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5003.

Under Diagnostic Code 5003, degenerative arthritis established by X-ray findings is evaluated on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joint involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate Diagnostic Codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

For rating purposes, normal range of motion in a knee joint is from 0 to 140 degrees.  38 C.F.R. § 4.71, Plate II.

The Rating Schedule provides for ratings of 0, 10, 20, or 30 percent where there is limitation of flexion of the leg to 60, 45, 30, or 15 degrees, respectively, and for ratings of 0, 10, 20, 30, 40, or 50 percent for limitation of extension of the leg to 5, 10, 15, 20, 30, or 45 degrees, respectively.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.

VA's General Counsel has held that separate ratings are available for limitation of flexion and limitation of extension under Diagnostic Codes 5260 and 5261. VAOPGCPREC 9-2004 (2004).

Diagnostic Code 5257 provides ratings of 10, 20, and 30 percent for recurrent subluxation or lateral instability of the knee which is slight, moderate, or severe, respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

VA's General Counsel has held that a veteran who has arthritis and instability in his knees may receive separate ratings under Diagnostic Codes 5003 and 5257.  See VAOPGCPREC 23-97 (1997).  The VA General Counsel subsequently held that separate ratings are only warranted in these types of cases when a veteran has limitation of motion in his knees to at least meet the criteria for a zero-percent rating under Diagnostic Codes 5260 or 5261, or (consistent with DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995) and 38 C.F.R. §§ 4.45 and 4.59) where there is probative evidence showing the veteran experiences painful motion attributable to his arthritis.  See VAOPGCPREC 9-98 (1998).

When an evaluation of a disability is based upon limitation of motion, the Board must also consider, in conjunction with the otherwise applicable diagnostic codes, any additional functional loss the veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca, 8 Vet. App. at 206. Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy from disuse.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the Veteran. 
38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

The evidence includes a September 2008 private physical therapy treatment record.  During the evaluation, the Veteran's right knee flexion and extension were noted to be within normal limits.  

The Veteran was afforded a VA examination in April 2008.  Examination of the right knee revealed no locking, pain, genu recurvatum, or crepitus.  Range of motion testing on the right knee showed flexion limited to 125 degrees and extension to 0 degrees.  Joint function was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  The medial and lateral collateral ligaments stability tests of the right knee were within normal limits.  

The evidence also includes a May 2010 VA examination.  During the evaluation, the Veteran reported experiencing flare-ups as often as 10 times per month with each time lasting for approximately 3 hours.  From 1 to 10 (10 being the worst), the severity level was a 9.  The flare-ups were precipitated by physical activity. During the flare-ups, he experienced functional impairment which was described as difficulty walking and limitation of motion of the joint which was described as difficulty bending.  Range of motion testing on the right knee showed flexion limited to 120 degrees with pain starting at 110 degrees.  Extension was to 0 degrees.  Although pain was noted on repetitive use testing, flexion was limited to 120 degrees.  Joint function was not additionally limited by fatigue, weakness, lack of endurance, or incoordination after repetitive use.  The medial and lateral collateral ligaments stability tests of the right knee were within normal limits.  
In a May 2013 VA knee examination, the Veteran reported the he was unable to kneel on the right knee due to pain.  He indicated that his right knee occasionally would buckle.  He denied any other symptoms of right knee.  Range of motion testing of the right knee showed flexion limited to 140 degrees with no objective evidence of pain.  Extension was normal at 0 degrees with no objective evidence of pain.  Repetitive use testing did not additional limit motion in flexion or extension.  There was also no instability of the right knee or patellar subluxation or dislocation.  There were no residual signs or symptoms associated with a right knee meniscus tear.    

During a November 2016 VA knee examination, the Veteran reported that he had no pain in the right knee unless he was walking.  The pain was noted to be a 5 out of 10 in terms of severity.  There were no flare-ups reported.  Range of motion testing of the right knee showed flexion limited to 135 degrees.  Extension was normal at 0 degrees with no objective evidence of pain.  There was no evidence of pain on weight-bearing.  Repetitive-use testing did not additional limit motion in flexion or extension.  There was no ankylosis of the right knee.  There was also no instability of the right knee, effusion, patellar subluxation, or dislocation.  The examiner noted that the Veteran had undergone a meniscectomy on the right knee in August 2005, but there were no symptoms noted that were associated with the right knee meniscectomy.  The right knee scar was not noted to be painful or unstable and measured 1cm by 0.3 cm.  

Post-service private treatment records do not show, and the Veteran has not asserted, that there has been worsening of the right knee symptoms since the last VA examination.  The Veteran has continued to complain of right knee pain, but this was adequately considered in the November 2016 VA examination.  As such, the Board finds that further examination is not warranted.

Based on the evidence of record, the Board finds that a rating in excess of 10 percent for the Veteran's right knee arthritis is not warranted.  As mentioned above, normal range of motion in a knee joint is from 0 to 140 degrees.  38 C.F.R. 
§ 4.71, Plate II.  The Veteran exhibited full right knee extension during all above-noted VA examinations.  Moreover, even considering pain, right knee flexion was, at worst, 110 degrees.  Accordingly, the Board finds that a higher rating in excess of 10 percent is not warranted for right knee disability under Diagnostic Code 5260 or 5261. 

Even when considering functional limitations due to pain and other factors identified in 38 C.F.R. §§ 4.40, 4.45, the Board finds that the Veteran's functional loss from his right knee disability does not equate to more than the disability picture contemplated by the 10 percent rating already assigned.  38 C.F.R. § 4.71a.  In this regard, the Veteran was able to perform repetitive-use testing with no additional limitation of range of motion and no functional loss and/or functional impairment of the knee. 

Further, the Board finds that a higher or separate rating is also not warranted under Diagnostic Code 5257 which provides ratings of 10, 20, and 30 percent for recurrent subluxation or lateral instability of the knee.  See 38 C.F.R. § 4.71a.  

In this case, the weight of the evidence demonstrates that there is no lateral instability or recurrent subluxation as contemplated under Diagnostic Code 5257.  The Veteran does not contend, nor does the record show, that he experiences subluxation.  Instead, the Veteran complains of a feeling of right knee instability or "giving way" or "buckling."  The Board finds that, while the Veteran is competent to report symptoms of his knee disability as he perceives them, the term "instability" can have multiple meanings, including instability in the normal plane of motion of the joint (i.e., weakness, buckling, giving way).  Diagnostic Code 5257 explicitly refers to "lateral instability," which is a specific type of instability demonstrated by clinical testing for ligament laxity, such as Lachman's, McMurray's, and drawer tests, as well as varus and valgus stress testing. 

Significantly, review of the objective medical evidence of record demonstrates that all ligamentous testing has been consistently normal.  The VA examinations discussed above show that medial and lateral collateral ligaments testing were within normal limits.  In summary, the Board finds that the Veteran's description of "giving way" is not shown to be akin to lateral instability as contemplated in Diagnostic Code 5257; rather, his description more closely resembles weakness in the knee.  Notably, the current 10 percent disability rating is based on limitation of motion involving the right knee, which specifically includes consideration of Deluca factors such as weakness and giving way.  Evaluation of the same manifestation (i.e., giving way) under different diagnoses (or diagnostic codes) is to be avoided.  38 C.F.R. § 4.14 (2016).  Moreover, as explained above, the objective medical findings in the VA examinations of a stable right knee outweigh the Veteran's assertion of any "instability" associated with the right knee; therefore, a higher or separate rating under Diagnostic Code 5257 is not warranted for the rating period.

Further, Diagnostic Code 5259 provides for a 10 percent rating for symptomatic removal of the semilunar cartilage.  The evidence shows that the Veteran underwent a meniscectomy of the right knee in August 2005; however, the medical evidence does not demonstrate that this procedure has resulted in symptoms associated with the meniscectomy.  The May 2013 and November 2016 VA examiners noted that there were no symptoms associated with the right knee meniscectomy.  The right knee scar was neither painful nor unstable and measured 1cm by 0.3 cm.  As such, there is no objective medical evidence of record to support a separate rating under Diagnostic Code 5259.

The Board also considered other diagnostic codes relating to the knees, but that they are not applicable.  For example, upon review of the claims file, the record does not demonstrate evidence of ankylosis of the knee (Diagnostic Code 5256); dislocation of semilunar cartilage with frequent episodes of locking, pain, and effusion (Diagnostic Code 5258); malunion of the tibia and fibula (Diagnostic Code 5262); or genu recurvatum (Diagnostic Code 5263).  As such, the Board finds that a higher initial rating in excess of 10 percent for right knee disability is not warranted under any of these other diagnostic codes. 

For these reasons, the Board finds that the weight of the evidence is against a grant of a rating in excess of 10 percent for right knee degenerative arthritis.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against this claim, and hence the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 4.3, 4.7.

Rating Analysis for Right and Left Hip Disabilities 

In February 2012, the Veteran filed a claim for an increased rating, essentially asserting that his right and left hip disabilities are more severe than what is contemplated by the currently assigned separate 10 percent ratings.

The Board notes that normal ranges of motion of the hip are for hip flexion from 0 degrees to 125 degrees and hip abduction from 0 degrees to 45 degrees.  38 C.F.R. 
§ 4.71, Plate II.  

Limitation of motion of the hip or thigh may be rated under Diagnostic Code 5250 (ankylosis of the hip), Diagnostic Code 5251 (limitation of extension), 5252 (limitation of flexion), or Diagnostic Code 5253 (impairment of the thigh).

Diagnostic Code 5251 provides a 10 percent disability rating for limitation of extension of the thigh that is limited to 5 degrees.  38 C.F.R. § 4.71a.

The Veteran's bilateral hip disabilities, diagnosed as sacroiliac joint inflammation, have been rated as 10 percent disabling under Diagnostic Code 5299-5252.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the rating.  38 C.F.R. § 4.27 (2016).  Here, the hyphenated diagnostic code indicates that the Veteran's hips are to be rated by analogy under the criteria for limitation of flexion of the thigh under Diagnostic Code 5252.  

Diagnostic Code 5252 provides ratings based on limitation of flexion of the thigh.  A 10 percent disability rating is for flexion of the thigh that is limited to 45 degrees; a 20 percent rating is for flexion of the thigh that is limited to 30 degrees; a 30 percent rating is for flexion of the thigh that is limited to 20 degrees; and a 40 percent rating is for flexion of the thigh that is limited to 10 degrees.  38 C.F.R. 
§ 4.71a.
 
Under Diagnostic Code 5253, impairment of the thigh may be rated based on limitation of abduction, limitation of adduction, or limitation of rotation.  A 10 percent rating will be assigned for limitation of rotation where the individual cannot toe-out more than 15 degrees on the affected leg, or for limitation of adduction where the individual cannot cross the legs.  A 20 percent rating will be assigned for limitation of abduction where there is motion lost beyond 10 degrees.  38 C.F.R. 
§ 4.71a.

The evidence includes a July 2013 VA examination.  The Veteran reported having  sharp pain in both hips only when walking on hard surface.  He denied flare-ups associated with his hip disabilities.  Range of motion testing showed that flexion of the hips was limited to 110 degrees, bilaterally, with no objective evidence pain.  Extension was greater than 5 degrees, bilaterally, with no objective evidence of pain.  Abduction was not lost beyond 10 degrees and adduction was not limited such that the Veteran could not cross his legs.  Rotation was also not limited such that the Veteran could not toe-out more than 15 degrees.  Repetitive-use testing did not additionally limit function or range of motion.  Muscle strength was normal in both hips.  There was no ankylosis in either hip.  

The Veteran was afforded another VA hip examination in November 2016.  During the evaluation, the Veteran reported that he had pain in the right hip area with ambulation.  He further stated that, occasionally, the pain would also be in the left hip, but the majority of the time it was concentrated in the right hip.  The Veteran indicated that his pain was a 7 on 1-10 pain scale.  Pain level decreases to 2 with prescribed medication.  There were no flare-ups reported.  Range of right hip motion was within normal limits.  Left hip flexion was limited to 120 degrees; extension, abduction, and adduction were normal.  Repetitive-use testing did not additionally limit function or range of motion.  There was no pain on weight-bearing and adduction was not limited such that the Veteran could not cross his legs.  There was also no pain present with active or passive range of motion testing of right or left hip.  Muscle strength was normal in both hips.  There was no ankylosis in either hip.  The Veteran also did not have malunion or nonunion of the femur, flail hip joint or a leg length discrepancy.  

Post-service private treatment records do not show, and the Veteran has not asserted, that there has been worsening bilateral hip symptoms since the last VA examination.  The Veteran has continued to complain of hip pain, but this was adequately considered in the November 2016 VA examination.  As such, the Board finds that further examination is not warranted.

Upon review, the Board initially notes that the Veteran has never manifested ankylosis of either hip and no evidence of record throughout the claims period has demonstrated a flail joint or impairment of the femur (to include fractures or malunion).  Thus, Diagnostic Codes 5250, 5254, and 5255 are not for application in this case.  

Thus, the Board's focus herein is on whether increased ratings are warranted for the Veteran's hip disabilities under Diagnostic Codes 5251-5253 pertaining to limitation of motion and impairment of the thigh. 

In order to receive a higher, 20 percent rating or above for the Veteran's hip disabilities, flexion limited to 30 degrees or less; ankylosis or abduction limited beyond 10 degrees must be shown.  Here, the evidence has not shown that the Veteran has ankylosis in either hip, and flexion in each hip was at worst to 110 degrees.  Further, repetitive-use testing did not additionally limit motion of either hip.  In this regard, the Board has specifically considered the Court's holdings in DeLuca; however, the evidence fails to show that such symptoms resulted or approximated functional loss of flexion of 45 degrees or more.  As such, the Veteran is not entitled to a higher rating for either hip based on limitation of motion or impairment of the thighs.   

Finally, the Board notes that neither the Veteran nor his agent has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 69-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

A rating in excess of 30 percent for arthritis of the left knee disability, status-post total knee replacement, is denied.

A rating in excess of 10 percent for degenerative arthritis of the right knee is denied.

A rating in excess of 10 percent for sacroiliac joint inflammation of the right hip is denied.

A rating in excess of 10 percent for sacroiliac joint inflammation of the left hip is denied.


REMAND

First, remand is necessary to obtain additional treatment records and to afford the Veteran an examination to ascertain whether he has any neurologic impairment secondary to his service connected lumbar spine disability.

By way of procedural background, in a December 2006 decision, the Board denied a rating in excess of 20 percent for the Veteran's lumbar spine disability.  The Veteran did not appeal the December 2006 Board decision; as such, it became final. See 38 C.F.R. § 20.1100 (a) (2016).  Thereafter, the Veteran filed a claim for an increased evaluation in November 2009.  In a February 2011 rating decision, the RO granted a 100 percent temporary total rating effective September 3, 2009 based on surgical treatment necessitating convalescence.  A 20 percent rating was continued beginning November 1, 2009.  

In a May 2011 statement, the Veteran indicated that he received inpatient treatment for his spine surgery from September 8, 2009 to September 18, 2009.  From September 24, 2009 to October 30, 2009, he indicated that he was receiving outpatient treatment at the same facility.  He also noted that he underwent outpatient treatment from January 4, 2010 to January 29, 2010 at the HealthSouth Rehabilitation Institute of San Antonio.

A January 2013 deferred rating decision indicates that the Veteran's claims file was transferred from the Jackson RO to the Houston RO.  Although the Veteran had previously submitted VA Forms 21-4142 requesting treatment records from his doctors at the Spine and Pain Center and the Health south Rehabilitation Institute, these records were not requested prior to transfer to the Jackson RO.  The Board notes that these records appear to contain information regarding the Veteran's outpatient treatment in January 2010.  See Veteran's NOD dated May 2011.

Upon review of the evidence of record, the Board notes that treatment records from the Spine and Pain Center were requested in February 2013; however, none of the Veteran's January 2010 treatment records have been obtained from the HealthSouth Rehabilitation Institute of San Antonio.  As these records appear to be pertinent to the Veteran's lumbar spine rating and his temporary total rating, a remand is warranted to obtain these records.  

Moreover, private treatment records (to include the September 3, 2009 operative procedure note), indicate that the Veteran had bilateral lower extremity radiculopathy; however, VA spine examination reports have consistently indicated that the Veteran did not have a diagnosis of radiculopathy.  The Board finds that a separate VA examination for the Veteran's neurological impairment is warranted to clarify whether the Veteran has radiculopathy associated with his lumbar spine disability, and if so, to determine the severity of the radiculopathy.  

Finally, the issue of entitlement to a TDIU is intertwined with the claims being remanded.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  Thus, adjudication of the TDIU claim is deferred.



Accordingly, the case is REMANDED for the following actions:

1.  Send to the Veteran another authorization/consent form and ask that he return the completed form.  He has identified relevant treatment received from the HealthSouth Rehabilitation Institute of San Antonio from September 2009 to January 30, 2010.  Then, request and associate with the claims file any records received.

2.  Then, schedule the Veteran for a VA neurological examination by an appropriate medical professional.  The examiner must review the entire claims file, to include all electronic files.  

(a)  The examiner is to identify any neurological abnormalities (to include radiculopathy) associated with the Veteran's service-connected lumbar spine disability, and if so, the examiner should indicate the severity of any such radiculopathy.  

(b )  If any neurologic complaints are NOT found to be at least as likely as not related to the Veteran's lumbar spine disability, this must be explicitly stated in the examination report.

3.  After conducting any other development deemed necessary, readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


